Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tianying Jin on 1/10/22.

The application has been amended as follows:

Claim 21: (allowed)
Claim1: 
An electronic apparatus, comprising: 
a main device; and 
a wearing device, coupled to the main device and configured to provide an accommodating space that is dimension-adjustable, wherein the accommodating space is configured to accommodate a body part of a wearer and to maintain a relative position relationship between the electronic apparatus and the wearer, wherein the wearing device includes: 

a support shell; 
an adjusting band partially disposed inside the support shell; 
a sliding block coupled to an adjusting end of the adjusting band, wherein the support shell is configured with a guide slot to cooperate sliding of the sliding block; [[and]] 
a toggle button slidably coupled to the support shell; 
a releasing button, connected to the sliding block, being capable of moving in a direction perpendicular to the first direction, being slidably coupled to the support shell, and including a plurality of sliding teeth; and 
an elastic member, disposed between the toggle button and the releasing button and configured to drive an engagement between the plurality of sliding teeth and a plurality of non-return teeth of the support shell; 
wherein: 
the plurality of non-return teeth is configured to guide the plurality of sliding teeth towards a direction that increases the overlapping degree of the adjusting band; 
in response to the releasing button being pressed in the direction perpendicular to the first direction, the elastic member is pressed to disengage the plurality of sliding teeth from the plurality of non-return teeth; and 
the plurality of sliding teeth, the plurality of non-return teeth, and the elastic member form a locking structure; and 
a second member configured to adjust dimensions of the accommodating space through a second manner different from the first manner, the second member being connected to the main device through the first member.
Claims 7-8: (canceled)
Claim 14: 

providing an electronic apparatus, the electronic apparatus including: 
a main device; and   
a wearing device, coupled to the main device and configured to provide an accommodating space that is dimension-adjustable, the accommodating space being configured to accommodate a body part of a wearer and to maintain a relative position relationship between the electronic apparatus and the wearer, the wearing device including: 
a first member connected to the main device and configured to adjust dimensions of the accommodating space through a first manner, including: 
a support shell; 
an adjusting band partially disposed inside the support shell; 
a sliding block coupled to an adjusting end of the adjusting band, wherein the support shell is configured 
a toggle button slidably coupled to the support shell; and 
a second member configured to adjust dimensions of the accommodating space through a second manner different from the first manner, the second member being connected to the main device through the first member; and 
coupling the wearing device to the main device to provide the accommodating space; 
wherein: 
the first member is configured by: 
providing a rotating axis and a sleeve to an inner shell of the support shell for the wearing device of the electronic apparatus, wherein the sleeve is configured to rotate around the rotating axis; 
mounting the adjusting band by folding an adjusting end of the adjusting band around the sleeve, wherein an overlapping degree of the adjusting band is adjustable along a first direction, the first direction is a horizontal direction from the main device to the first member; 
mounting the sliding block so that the adjusting end of the adjusting band engages the sliding block, wherein the sliding block is configured to guide a movement of the adjusting band along the guide slot of the support shell;9Application No. 16 728, 704Attorney Docket No. 00223.0238.OQUS 
mounting a releasing button onto the sliding block, wherein the releasing button is coupled to an elastic member; 
mounting an outer shell onto the inner shell to form the support shell; and 
mounting the toggle button, wherein the elastic member is disposed between the releasing button and the elastic member; 
the releasing button includes a plurality of sliding teeth, wherein the releasing button is capable of moving in a direction perpendicular to the first direction; 
the support shell is configured with a plurality of non-return teeth each including a first side and a second side with a slope of the first side being larger than a slope of the second side; and 
the plurality of non-return teeth are configured to engage and guide the plurality of sliding teeth to move in a direction that increases the overlapping degree of the adjusting band.
Claims 14-16, 19-20: (rejoin)
Claims 7-8, 17-18: (Canceled)
Claims 19, 20: change “claim 18” to –claim 14--.
Claim 4: replace “a locking structure” with –the locking structure–.
Claim 5: replace "a plurality of non-return teeth” with –the plurality of non-return teeth–.

Allowable Subject Matter
Claims 1-5, 9-16, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: an elastic member, disposed between the toggle button and the releasing button and configured to drive an engagement between the plurality of sliding teeth and a plurality of non-return teeth of the support shell; wherein: the plurality of non-return teeth is configured to guide the plurality of sliding teeth towards a direction that increases the overlapping degree of the adjusting band; in response to the releasing button being pressed in the direction perpendicular to the first direction, the elastic member is pressed to disengage the plurality of sliding teeth from the plurality of non-return teeth; and the plurality of sliding teeth, the plurality of non-return teeth, and the elastic member form a locking structure; and a second member configured to adjust dimensions of the accommodating space through a second manner different from the first manner, the second member being connected to the main device through the first member, as set forth in the combination of the independent claims.
With respect to claim 14, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: providing a rotating axis and a sleeve to an inner shell of the support shell for the wearing device of the electronic apparatus, wherein the sleeve is configured to rotate around the rotating axis; mounting the adjusting band by folding an adjusting end of the adjusting band around the sleeve, wherein an overlapping degree of the adjusting band is adjustable along a first direction, the first direction is a horizontal direction from the main device to the first member; mounting the sliding block so that the adjusting end of the adjusting band engages the sliding block, wherein the sliding block is configured to guide a movement of the adjusting band along the guide slot of the support shell; mounting a releasing button onto the sliding block, wherein the releasing button is coupled to an elastic member; mounting an outer shell onto the inner shell to form the support shell; and mounting the toggle button, wherein the elastic member 
With respect to claim 21, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a toggle button, configured to drive the adjusting end to move along the first direction, wherein the toggle button is slidably coupled to the support shell; a releasing button, connected to the sliding block, being capable of moving in a direction perpendicular to the first direction, being slidably coupled to the support shell, and including a plurality of sliding teeth; and an elastic member, disposed between the toggle button and the releasing button and configured to drive an engagement between the plurality of sliding teeth and plurality of non- return teeth; wherein: the plurality of non-return teeth is configured to guide the plurality of sliding teeth towards a direction that increases the overlapping degree of the adjusting band; in response to the releasing button being pressed in the direction perpendicular to the first direction, the elastic member is pressed to disengage the plurality of sliding teeth from the plurality of non-return teeth; and the plurality of sliding teeth, the plurality of non-return teeth, and the elastic member form the locking member; and a second member configured to adjust dimensions of the accommodating space through a second manner different from the first manner, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, XU (WO2018113081A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.